DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response of 10/21/2022 has been received and entered into the application file.  
Status of Rejection/Response to Arguments

RE: Rejection of claims 10, 23 and 24 under 35 USC 112(b):
	Cancellation of claim 23 renders the previous rejection thereof moot.
	The amendment to claim 10 is sufficient to obviate the previous rejection of record.  The claims now make it clear that the epigenetic modifying agent can be any agent that modifies a KDM domain protein, a PMT domain protein, and/or an Esrrb protein.  The rejection is withdrawn.

RE: Rejection of claims 10 and 23-24 under 35 USC 103 over West, in view of Elgi and further in view of Huh:
	The amendment to claim 10 necessitates withdrawal of the previous rejection and instatement of a new rejection.  Applicants’ arguments will be considered in so far as they are applicable to the new grounds of rejection:

	The argument at (1) appears to be arguments incorporated from foreign prosecution.  It is assumed that “Reference 1” refers to West; Wang is referring to West; and Hah is referring to Huh.  The argument is that West does not solve the technical problem of the claimed invention.  Yet, the rejection of record is based on obviousness of the claims over the prior art of record.
	Two main arguments appear to be presented: 
	First, that HLA homozygous cells are rare, West states they are only found in inbred populations, and humans are not inbred.  It appears Applicants are asserting one would not have expected or been able to obtain HLA homozygous cells simply from collecting donor samples. 
	To this point, it is agreed that HLA homozygous cells are rare, but they do exist within the human population.  Some communities do have higher incidence of inbreeding. It is noted that the instant application obtains the HLA homozygous donor cells by screening discarded cord bloods.  If Applicants assert that selection of HLA homozygous cells from humans was not possible, then the question would be raised as to the enablement of the instant application.  However, at this time no such question is raised.

	Second, that many haplotypes exist.  Applicants assert that “a person skilled in the art can construct the cell banking for hundreds or thousands of combinations of homozygous MHC alleles but it would have been obvious and easy to select for a specific combination of MHC, and even select any MHC allele.
	This point is agreed to.  West teach screening donors for homozygosity of HLA-A, HLA-B, and HLA-DR alleles that occur at a high frequency in the human population, such ‘common’ alleles are identified in Table 3.  West teach obtaining samples from said donors (See ¶0075).  Furthermore, Huh provide enabling disclosure for genotyping cells for HLA-A, HLA-B and HLA-DRB1 haplotypes.  Once a sample is genotyped and recorded, can be selected for the nuclear transfer process.  

	(2) Applicants argue that West only exemplify creating the stem cells for banking using parthenogenesis [sic: pathogenesis], they do not exemplify nuclear transfer technique.  Applicants note they performed NT and assert there were unexpected advantages.
	This argument was first made in the 10/27/2020 response (see pg 10), it was not found persuasive for the reasons set forth in the final Office action of 1/8/2021 (See Pg 8).  The argument is still not persuasive for the same reasons. 
	Applicant does not clearly identify what unexpected advantages were obtained.  Applicants point out results of their experiments, but do not provide comparison to prior art methods to show advantages.

	(3) Applicants argue West does not describe the specific steps of generating the stem cells now recited in lines 21-23 of claim 10.
	West teach these steps at ¶0077.
	
	(4)(A)-(B) Applicants argue the cited references do not describe or suggest “the post activation medium comprises 6-DMAP and TSA and an additional epigenetic modifying agent” and that the epigenetic modifying agent contacts the nuclei of the homozygous cells.
	This argument was previous made in the 6/9/2022 response (Pages 7-8, as (I) and (II)), it was not found persuasive for the reasons of record set forth in the non-final Office action of 7/27/2022 (See Pg 9, 3rd ¶).  The argument is still not persuasive for the same reasons.

	Applicants’ arguments beginning at (4)(C) (at page 13 of response) through the end of the response are repeats of arguments previously presented in the 6/9/2022 response (Pages 8-15, beginning at (III)).
	The arguments were not found persuasive for the reasons of record set forth in the non-final Office action of 7/27/2022 (See Pg 9, 5th ¶- Pg 12).  The arguments are still not persuasive for the same reasons. 

New Grounds of Rejection
Claim Objections
	Claim 10 is objected to for a minor informality:
	In line 11, it appears the words “providing the” were inadvertently omitted.  It appears the claim line should read “...b3) activating followed by providing the post-activating fused oocytes in a post-activation medium;...”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over West (US 20040091936)), evidenced by Martinez (US 2018/0355043), in view of Egli (WO2014144754) and Huh (Intl J Immunogen, 2013).
West disclose methods for producing human stem cell banks comprised of stem cells having homozygous MHC alleles (See abstract).  The goal is to have stem cell banks comprising stem cell lines having homozygous MHC alleles, especially stem cells homozygous for at least HLA-A, HLA-B, and HLA-DR alleles, wherein the alleles are selected for their frequent occurrence in haplotypes of the human population (or in certain racial subpopulations of the human population).  Thus, the banked stem cells (and cells produced therefrom) will be immunocompatible with a wide range of potential transplant recipients (See ¶0004, 0011-0014, 0029-0033).
The stem cells can be produced via, inter alia, nuclear transfer (See abstract, ¶0002, 0048, 0074-0081).  
Martinez et al is relied upon for disclosure of a universal fact: The HLA-DR molecule consists of an alpha/beta chain heterodimer.  The HLA-DR alpha chain is encoded by HLA-DRA1.  The HLA-DR beta chain is encoded by HLA-DRB1, HLA-DRB3, HLA-DRB4 or HLA-DRB5.  Antigen-presenting cells from all individuals express an alpha chain encoded by HLA-DRA1 and a beta chain encoded by HLA-DRB1, but can also additionally express an alpha chain that pairs with one or two of HLA-DRB3, HLA-DRB4 and HLA-DRB5-encoded chains (See ¶0004).  Thus all human cells encode for HLA-DRB1.  HLA-DRB1 is the protein that makes up one half of the HLA-DR heterodimer.  There are numerous allele variants of HLA-DRB1.  HLA-DRB1 is not an allele, itself.  The HLA-DR allele of any given cell depends on its HLA-DRB1 allele.  Thus to be homozygous for HLA-DR allele, the cell must also be homozygous for the HLA-DRB1 allele.  

Regarding claim 10: West teaches a method of generating stem cells which are homozygous for haplotypes of HLA-A, HLA-B and HLA-DR (including HLA-DRB1) that are prevalent in the human population (or a subpopulation), said method comprising:
screening a species, preferably humans, and identifying individuals who are homozygous for the desired haplotypes (which reads on claimed step a) screening for human HLA-A, HLA-B and HLA-DRB1 homozygosity in a plurality of donor tissue);
obtaining somatic cells from donors that are homozygous for the desired haplotypes (which reads on claimed step a) isolating HLA-A, HLA-B and HLA-DRB1 haplotype homozygous cells from the plurality of donor tissues);
transferring the nuclei of the donor cells to enucleated oocytes (nuclear transfer technique) to produce a nuclear transfer (NT) unit that develops an as embryo (which reads on claimed step b) generating NT cells by isolating nuclei of the homozygous cells, and more specifically b1) enucleating oocytes; and b2) fusing nuclei of somatic cells to enucleated oocytes); 
culturing the embryo ex vivo to blastocyst stage (activation following fusion is necessary to generate blastocysts, thus to form blastocysts, activation necessarily occurred.  The activation reads on claimed step b3) activating, as well as the step of activating the NT cells and generating blastocysts recited in claim 10 line 21); and
isolating pluripotent stem cells from the inner cell mass (ICM) (which reads on claimed step c) generating the stem cells from the NT cells, and more specifically isolating ICM cells from the generated blastocyst and further culturing the isolated ICM cells into the stem cells (note simply collecting the isolated ICM cells in appropriate culture medium will read on culturing) (See ¶0074-0081).

Huh et al is cited to support that, as of the effective filing date of the instant invention, it was within the purview of one having ordinary skill in the art to determine the HLA-A, HLA-B, and HLA-DRB1 haplotypes in human donor samples.  Huh et al specifically genotype 4128 umbilical cord blood samples to determine the HLA-A, HLA-B, and HLA-DRB1 haplotypes in the samples (See abstract).  Like the authors of Huh et al, the person of ordinary skill in the art would have advanced knowledge, and hold advanced degrees and/or extensive laboratory experience in the fields of cell biology and genetics, and thus be able to carry out the same methods as Huh et al.  Therefore, as of the effective filing date of the instant invention, one having ordinary skill in the art would been able to screen donor samples for HLA-A, HLA-B, and HLA-DRB1 haplotypes, and select samples with homozygous alleles, wherein the haplotypes of the homozygous cells were the desired haplotypes for the stem cell banks, as required by the method of West. 

West does not provide great details regarding the nuclear transfer process.  Specifically, West does not disclose if the oocyte is enucleated in a medium comprising a protein phosphatase inhibitor; what (if any) fusogenic agent is used to affect transfer of the somatic cell nucleus into the enucleated oocyte; nor use of a specific post-activation medium comprising 6-DMAP, TSA and an epigenetic modifying agent that is involved in modification of at least one of a KDM domain protein, a PMT domain protein or an Essrb protein. 

However, as of the filing date of the instant application, the person of ordinary skill in the art would have the benefit of the teachings of Egli.  Egli provide more details for the SCNT process, as well as provide improvements over the previously used SCNT process, said improvements resulting in enhanced development of the blastocyst and stem cells obtained therefrom.  
Egli teach methods for making reconstructed diploid human oocytes comprising the diploid genome of a human somatic cell using nuclear transfer technique, and also methods for making human nuclear transfer embryos, human embryonic stem cells, and human differentiated cells therefrom (See ¶0006-0007, 0049).  Egli teach the nuclear transfer technique can use of a fusogenic agent to affect transfer of the somatic cell genome into the enucleated oocyte.  Egli teach that Sendai viruses, such as HVJ-E can serve as the fusogenic agent (See ¶0064). Egli further teach improvements to nuclear transfer process including:
Using medium that contains agents to minimize the detrimental effects of calcium influx during the nuclear transfer and after nuclear transfer up until activation.  Such agents can include, inter alia, inhibitors of protein phosphatases, as protein phosphatases act downstream of calcium inflex and can help to mitigate the effects of any calcium influx during the nuclear transfer (See ¶0066).
Achieving activation of the oocyte by placing the reconstructed oocyte in calcium-containing medium, which can further optionally contain a translation inhibitor or a meiotic kinase inhibitor (such as 6-DMAP)or both (See ¶0069-0070).
Contacting reconstructed oocyte with HDAC inhibitors and histone methylation inhibitors (See ¶0075).  This contact can be during or after the activation step (See ¶0076), then subsequently contacting the reconstructed oocyte with post-activation medium comprising HDAC inhibitors, histone methylation inhibitors and 6-DMAP (See ¶0077).  Egli teach TSA is a suitable HDAC inhibitor (see ¶0093). Egli teach EZH inhibitors are suitable histone methylation inhibitors (See ¶0075).  It is noted that HDAC inhibitors and histone methylation inhibitors necessarily contact the nuclei of the reconstructed oocyte, as the HDAC inhibitors and histone methylation inhibitors act on the DNA of the cell. 

It would have been prima facie obvious to one having ordinary skill in the art as of the effective filing date to modify the nuclear transfer method of West to incorporate the details and improvements taught by Egli, specifically, enucleating the oocytes in medium comprising protein phosphatase inhibitors; using fusogenic agent (fusing the nuclei of the somatic cells to enucleated oocytes in a medium containing Sendai virus); activating the oocytes in the presence of a translation inhibitor or meiotic kinase inhibitor; and then, post-activation, providing the reconstructed oocytes in a post-activation medium comprising HDAC inhibitor, such as TSA, histone methylation inhibitors, such as EZH (which is an epigenetic modifying agents that is involved in modification of PMT domain proteins EZH1 and EZH2), and 6-DMAP.  One would have been motivated to modify the nuclear transfer method of West to incorporate the details and improvements taught by Egli in order to improve the rate of success in generating the desired stem cells.  Egli teach that their improvements minimize membrane damage, maintain the integrity of the meiotic arrest during the nuclear transfer process, and improve reprogramming as a result of improved replication and segregation of the somatic cell genome in the activated oocyte (See ¶0063, 0074).  One would have had a reasonable expectation of successfully carrying out the nuclear transfer process, as required by West, using the improved protocol of Egli because Egli teaches successful nuclear transfer to generate blastocysts, and then derive stem cells therefrom.  This modified SCNT process could be performed using any somatic cell, including somatic cells selected for homozygous HLA-A, HLA-B and HLA-DR (including HLA-DR) alleles. 

Regarding claim 24: The occurrence of homozygous haplotype in any given sample size is a matter of chance.  If any one sample is homozygous for any HLA-A, HLA-B and HLA-DR haplotype, the frequency will depend on the donor pool size.  If only 10 samples were in the donor pool, the homozygous cell has a frequency of 10%; yet if 100,000 samples were in the donor pool, the homozygous cell only has a frequency of 0.001%.  
 West does teach selecting homozygous HLA-A, HLA-B, and HLA-DR (which includes HLA-DRB1) haplotypes that are more prevalent in the human population or a subpopulation thereof; thus in so far as the claim can be interpreted as intending to limit to a specific HLA-A, HLA-B, HLA-DRB1 haplotype, West teach isolating those cells homozygous for more frequency haplotypes.  Selection of haplotypes having more than a 0.1% occurrence in the selected population/subpopulation would have been prima facie obvious to achieve the desired goal. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633